Citation Nr: 1603754	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  14-18 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for erectile dysfunction. 

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for obesity.

5.  Entitlement to an effective date earlier than February 9, 2015, for the grant of service connection for an unspecified depressive disorder.

6.  Entitlement to an increased disability rating, to include separate evaluations, for service-connected obstructive sleep apnea with chronic bronchitis, currently evaluated as 50 percent disabling.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1987 to September 1991.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for sleep apnea with chronic bronchitis, rated 50 percent disabling, and denied entitlement to TDIU.  

In his March 2013 notice of disagreement, the Veteran did not challenge the specific rating assigned, but instead challenged the combined rating for sleep apnea and chronic bronchitis, and argued that these disabilities should be separately rated.

The issues of service connection for tinnitus, erectile dysfunction, diabetes mellitus, and obesity, and an earlier effective date for depression are being REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if action on his part is required.



FINDINGS OF FACT

1.  By law, separate ratings cannot be assigned for sleep apnea and chronic bronchitis.

2.  Based on the level of severity, sleep apnea is the predominant disability. 
 
3.  The Veteran's service-connected sleep apnea is manifested by the use of a continuous positive airway pressure (CPAP) breathing assistance device; the condition is not productive of chronic respiratory failure with carbon dioxide retention, cor pulmonale, or a tracheostomy.
 
4.  The Veteran's chronic bronchitis has not been manifested by FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent, DLCO (SB) of 40 to 55 percent predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardio respiratory limit).

5.  The Veteran's combined schedular evaluation of all service-connected disabilities has been 70 percent or more throughout the appeal period.

6.  It is reasonably shown that, by virtue of his service-connected disabilities, the Veteran is precluded from maintaining regular substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 50 percent for obstructive sleep apnea with chronic bronchitis have not been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. § 4.14, 4.96, 4.97, Diagnostic Codes 6600, 6847 (2015).

2.  The schedular requirements for a TDIU rating are met, and a TDIU rating is warranted.   38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits and applies to the instant claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, inasmuch as this decision grants TDIU, there is no reason to belabor the impact of the VCAA in this matter; any notice or duty to assist omission is harmless.  Further, inasmuch as the February 2013 rating decision on appeal granted service connection for obstructive sleep apnea with chronic bronchitis and assigned a disability rating and effective date for the award, statutory notice served its purpose and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Veteran bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 484.  That burden has not been met in this case.

The Veteran's pertinent VA and private treatment records have been secured.  The RO arranged for VA examinations in November 2006, April 2009, November 2011, January 2012, and July 2012.  The Board finds that the VA examination reports are adequate for rating purposes as they contain sufficient clinical findings and opinions with sufficient rationale to constitute probative medical evidence adequate to adjudicate the claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  When the appeal is from the initial rating assigned with an award of service connection, the severity of the disability at issue from the initial assignment of the disability rating to the present is to be considered, and "staged" ratings may be assigned, based on facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Respiratory disorders are rated under 38 C.F.R. § 4.97, Codes 6600 through 6817 and 6822 through 6847.  Pursuant to 38 C.F.R. § 4.96(a), ratings under those diagnostic codes will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code which reflects the predominant disability, with elevation to the next higher evaluation only where the severity of the overall disability warrants such elevation. 38 C.F.R. § 4.96(a).

The Veteran's service-connected respiratory disability, characterized as obstructive sleep apnea with chronic bronchitis, is currently rated as 50 percent disabling under Code 6600-6847.   Hyphenated diagnostic codes are used when a rating under one code requires use of an additional code to identify the specific basis for the evaluation assigned. The additional code is shown after a hyphen.  38 C.F.R. § 4.27. Code 6600 addresses bronchitis and Code 6847 addresses sleep apnea.

The Board is sympathetic to the Veteran's arguments that he should be entitled to separate ratings for sleep apnea and for chronic bronchitis.  However, the Board has no authority to grant benefits on an equitable basis.  38 U.S.C.A. § 503, 7104 (West 2015); Harvey v. Brown, 6 Vet. App. 416, 425 (1994); see also McTighe v. Brown, 7 Vet. App. 29 (1994) (payment of government benefits must be authorized by statute, and therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits).  While the Board may be sympathetic to his claim, the plain reading of the law does not entitle him to separate ratings for the disabilities on appeal.  Accordingly, the Board will determine the severity of both the obstructive sleep apnea and chronic bronchitis to determine which disability should be considered the predominant disability. 

Under Code 6600, a 10 percent evaluation is warranted when FEV-1 or FEV-1/FVC is 71 to 80 percent of predicted or DLCO (SB) is 66 to 80 percent of predicted.  A 30 percent evaluation is warranted when FEV-1 or FEV-1/FVC is 56 to 70 percent of predicted or DLCO (SB) is 56 to 65 percent of predicted.  A 60 percent rating is warranted when FEV-1 is 40 to 55 percent predicted, FEV-1/FVC is 40 to 55 percent, DLCO (SB) is 40 to 55 percent predicted, or maximum oxygen consumption is 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent evaluation requires FEV-1 less than 40 percent of predicted value; FEV-1/FVC less than 40 percent, DLCO (SB) less than 40 percent predicted, maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), cor pulmonale (right heart failure); right ventricular hypertrophy; pulmonary hypertension (shown by echocardiogram or cardiac catheterization), episode(s) of acute respiratory failure, or the need for outpatient oxygen therapy.

Governing regulations require that post-bronchodilator test results are to be used for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post- bronchodilator studies should not be done and states why, or unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  38 C.F.R.     § 4.96. 

Code 6847 dictates that sleep apnea which requires use of a breathing assistance device such as a CPAP machine warrants a 50 percent disability rating.  A 100 percent disability rating is warranted for sleep apnea which results in chronic respiratory failure with carbon dioxide retention or cor pulmonale; or, requires tracheostomy.  See 38 C.F.R. § 4.97, Code 6847.

A review of the record demonstrates that the Veteran has been diagnosed with sleep apnea, and treatment with a CPAP machine was prescribed.  On November 2011 and January 2012 VA examinations, there was no evidence of a tracheostomy.  On July 2012 VA examination, there was no evidence of episodes of respiratory failure.

With respect to the Veteran's chronic bronchitis, a VA treatment record from July 2011 provides the following pulmonary function test (PFT) readings: FVC of 82 percent predicted; FEV1 of 88 percent predicted; and FEV-1/FVC of 107 percent predicted.  The physician stated that the Veteran's PFT's "look better than expected" given the Veteran's description of recent symptoms.  On July 2012 VA examination, PFT readings were as follows: FEV-1 of 78 percent predicted, pre-bronchodilator, and 76 percent predicted, post-bronchodilator; FEV-1/FVC of 83 percent, pre-bronchodilator, and 84 percent, post-bronchodilator; and DLCO level of 61 percent predicted, pre-bronchodilator.

In light of the foregoing, the Veteran's chronic bronchitis would be rated as 10 or 30 percent disabling based on the PFT readings from VA treatment in July 2011 and the July 2012 VA examination, respectively.  There is no evidence that reveals PFT readings commensurate with the criteria for the next-higher 60 percent rating under Code 6600.  Accordingly, the Board concludes that the sleep apnea is the predominant disability.  Considering the criteria in Code 6847, the Board finds that the next-higher, and maximum, rating of 100 percent is not warranted as there is no evidence (and the Veteran does not assert) of chronic respiratory failure with carbon dioxide retention or cor pulmonale, or a requirement of a tracheostomy related to his service-connected sleep apnea. 

The Board has reviewed the remaining diagnostic codes relating to disabilities or diseases of the respiratory system, but finds that they are inapplicable in this case. See 38 C.F.R. § 4.97, Codes 6500-6847.  Since the initial grant of service connection, the Veteran's symptomatology simply does not warrant a disability rating other than the currently assigned 50 percent.  As such, assignment of additional staged ratings is not warranted.  See Fenderson, supra.

Additionally, the record does not suggest that the rating criteria are inadequate for rating the Veteran's sleep apnea with chronic bronchitis, so as to warrant referral for consideration of an extraschedular rating.  The effects of his disability have been fully considered and are contemplated by the schedular criteria.  Thus, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.   38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.  

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).   

Entitlement to TDIU requires an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.   Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).  The central inquiry is whether the Veteran's service-connected disability(ies) alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In making this determination, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

Service connection has been established for unspecified depressive disorder, rated 70 percent since February 9, 2015; sleep apnea with chronic bronchitis, rated 50 percent since November 29, 2004; psychomotor epilepsy, rated 40 percent since January 7, 2007; sinusitis, rated 30 percent since November 29, 2004; and hypertension, rated 10 percent since November 29, 2004.  The Veteran's combined schedular evaluation has been 70 percent or more throughout the appeal period.  Accordingly, the schedular rating requirement for a TDIU rating in 38 C.F.R.          § 4.16(a) is met.  Therefore, the question remaining is whether he is unable to engage in substantially gainful employment because of his service-connected disabilities. 

The Veteran has a high school education and completed three months of commercial driver license (CDL) school.  He has worked as a truck driver, and is not currently employed.

In January 2009, the Social Security Administration (SSA) granted the Veteran disability benefits from October 16, 2006, the date on which he last worked, based on a combination of disabilities, including, but not limited to, seizure disorder, sleep apnea, and mood disorder.  The January 2009 SSA award letter notes that the Veteran has the residual functional capacity to perform light work with certain limitations, noting that he can only sustain attention for two-hour segments; he can persist at tasks at a slow pace; he cannot drive; and he can only occasionally interact with the public and co-workers for no more than two hours in an eight-hour workday. 

According to a July 2013 report of contact, a rehabilitation counselor performed a comprehensive evaluation of the Veteran's current situation and determined that it was infeasible for the Veteran to participate in a program of rehabilitation services and profit from such services.  The counselor's determination was based on the Veteran's service-connected disabilities and associated problems, which precluded successful participation in a program of rehabilitation services or the identification of a suitable occupational goal.

Although the SSA determined that the Veteran was capable of performing light work, it is unclear from the record what types of employment he would be capable of performing, given his high school education and his experience as a truck driver, and the restrictions that prohibit him from driving any vehicle.  Further, a VA rehabilitation counselor determined that rehabilitation services would be infeasible since his service-connected disabilities preclude successful participation in such a program or the identification of a suitable occupational goal.

Accordingly, the Board finds that that it is reasonably shown that, by virtue of his service-connected disabilities, the Veteran is precluded from participating in any substantially gainful employment consistent with his education/training  and experience.  Accordingly, resolving reasonable doubt in his favor, as required, a TDIU rating is warranted.

The Board is aware that, effective February 9, 2015, the Veteran has a combined rating for his service-connected disabilities of 100 percent, which is the greater benefit.


ORDER

An initial disability rating in excess of 50 percent for obstructive sleep apnea with chronic bronchitis is denied.

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.  





REMAND

A January 2015 rating decision denied the Veteran's claim of service connection for tinnitus.  In February 2015, he submitted a notice of disagreement with that decision.  An August 2015 rating decision denied his claims of service connection for erectile dysfunction, diabetes mellitus, and obesity.  In September 2015, he submitted a notice of disagreement with that decision.  The August 2015 rating decision also granted service connection for unspecified depressive disorder with an effective date of February 9, 2015.  In January 2016, he filed a notice of disagreement with the effective date assigned for his depressive disorder.  The AOJ has not issued a statement of the case (SOC) in these matters, although correspondence from the RO indicates they are currently processing these issues.  See, for example, September 24, 2015 letter regarding September 2015 NOD.  Regardless, in such circumstances, the Board is required to remand the matter for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  [These matters are not now fully before the Board, and will be before the Board only if the Veteran timely files a substantive appeal after the SOC is issued.]

Accordingly, the case is REMANDED for the following:

The AOJ must issue an SOC addressing the matters of service connection for tinnitus, erectile dysfunction, diabetes mellitus, and obesity as well as an earlier effective date for the grant of service connection for depressive disorder.  The Veteran and his representative should be advised of the time limit for perfecting an appeal in these matters, and be afforded opportunity to do so.  If that occurs, these matters should also be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


